Citation Nr: 0025281	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
general anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which denied the veteran's application to reopen her 
claim of entitlement to service connection for a general 
anxiety disorder and depression.

During the course of the veteran's appeal, a February 1998 
Board decision determined that no new and material evidence 
had been presented to reopen a claim for service connection 
for a generalized anxiety disorder and depression; and 
thereby denied the veteran's claim.  A subsequent April 1998 
Board decision vacated the February 1998 Board decision on 
the basis that due process had been denied.  Later, a 
September 1998 Board decision remanded the case to the RO for 
further development regarding the veteran's psychiatric 
claim.  After further development, the case has been returned 
to the Board for further appellate review. 
 

FINDINGS OF FACT

1.  In a decision dated in April 1991, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran did not timely appeal the decision, 
and it became final.

2.  The evidence added to the record since the April 1991 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision which denied entitlement 
to service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence submitted since the April 1991 rating 
decision is not new and material and the veteran's claim for 
this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she has provided new and material 
evidence to reopen her claim of entitlement to service 
connection for a general anxiety disorder and depression.  

An April 1991 RO rating decision denied service connection 
for a nervous condition on the basis that a chronic 
psychiatric disorder was neither incurred nor aggravated 
during service.  Evidence that was of record at the time of 
that rating decision in April 1991 included the veteran's 
service medical records, a VA neuropsychiatric examination 
report, and private medical records.  

The service medical records showed that in September 1963 the 
veteran was hospitalized because of an overdose of aspirin.  
She reported to the medical officer that she was unhappy with 
her boyfriend.  The diagnosis was situational maladjustment.  
She was seen in November 1963 for complaints of being 
nervous.  The note contains an assessment of maladjusted 
teenager. 
  
In March 1964 the veteran was seen at a general practice 
clinic when she said that she wanted something for her 
nerves.  The impression was possible schizophrenia.   
In April 1964, she was hospitalized for psychiatric 
complaints.  The report noted that when seen earlier that 
month, she was a very anxious and tense girl with a long 
history of depression; and that psychological testing results 
clearly substantiated the clinical impression of 
schizophrenic reaction, with the emerging of a psychotic 
process probably of a paranoid schizophrenic nature.  During 
the April 1964 hospitalization, she was diagnosed as having a 
schizophrenic reaction, chronic, undifferentiated type, 
manifested by flat inappropriate affect, great shallowness, 
poor object relations, seclusiveness, withdrawal; not 
improved; precipitating stress, social difficulties; 
predisposition, severe, probable schizoid personality of long 
standing; psychiatric impairment, moderate.   

A May 1965 letter from a military psychiatrist to the 
veteran's mother reported that the veteran suffered from a 
serious emotional disturbance and would need one to two 
months of treatment.  The report also indicated that it would 
be necessary to medically separate the veteran from service.  

During a November 1965 discharge examination the veteran 
reported no depression or excessive worry.  She indicated 
that she had had nervous trouble and had been treated in 1964 
for an emotional problem and subsequently returned to full 
duty.  The psychiatric evaluation was normal, and it was 
noted that she had had nervous trouble and was treated in 
1964 for an emotional problem and returned to full duty.  

Reports of periodic USAF Reserves examinations in May 1976, 
April 1975, April 1980, and August 1981 each show a normal 
psychiatric evaluation.  During those examinations the 
veteran reported that she had no complaints of nervous 
trouble or depression or excessive worry; except that during 
the May 1976 examination she reported that a hyperactive 
thyroid was causing nervousness. 

A September 1990 VA examination report indicated that the 
veteran had many complaints due to anxiety and that she had 
an extensive history of psychiatric treatment.  The examiner 
reported a diagnosis of: Axis I - Generalized anxiety 
disorder with depression, chronic; Axis II - Personality not 
determined; Axis V - Adaptive functioning severely impaired, 
rated 6 on the DSM 3 scale, competent.

Private medical records showed six hospital admissions from 
1989 through 1991 for treatment of anxiety.  The initial 
record of admission to this particular hospital was in April 
1989.  The veteran reported that she had increased anxiety 
over the past five years and had been receiving therapy on 
and off.  

In July 1991, the veteran filed a Notice of Disagreement to 
the April 1991 rating decision, and in August 1991 a 
statement of the case was issued.  The veteran failed to 
respond to the RO's inquiries and failed to file a 
substantive appeal.  Therefore, the April 1991 RO rating 
decision became final in July 1992 as to that claim, based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  That 
rating decision was the last final decision before the 
veteran's present attempt to reopen her claim. 

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West,  12 Vet. App. 312, 214 (1999).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  In 
this regard, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (stating that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

The evidence submitted since the RO's final decision in April 
1991 has included private and VA medical records, as well as 
transcripts from hearings in February 1996 and November 1997.  
The medical records show that the veteran has been treated 
for psychiatric complaints on a fairly regular basis from 
1989 to 1996, with evidence of periodic exacerbation 
depending upon her life circumstances.  Her diagnoses have 
included generalized anxiety disorder; depression and 
anxiety; adjustment disorder with anxiety; depression in a 
schizoid personality; situational anxiety/depression; and 
anxiety/panic disorder.  

As noted above, in considering a claim to reopen a finally 
disallowed claim, the Board must initially determine whether 
the evidence presented since the final decision is "new and 
material."  Winters, 12 Vet. App. at 206.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
 
In this case, the evidence submitted up to the time of the 
RO's April 1991 decision shows that the veteran was diagnosed 
as having a schizophrenic reaction during service.  Evidence 
available in April 1991 provided no competent medical 
evidence to link that diagnosis to her diagnosis many years 
later of a generalized anxiety disorder and depression.  

As was the case in April 1991, the evidence submitted since 
then shows that the veteran has had a chronic, generalized 
anxiety disorder since approximately 1989, and that she has 
been under regular treatment.  The evidence submitted since 
April 1991 does not establish any connection between the 
veteran's generalized anxiety disorder and depression, and 
her military service.  Although there are records received 
since April 1991 of psychiatric treatment, there is no 
medical opinion or other competent evidence to relate a 
current psychiatric disorder to active service that ended 
many years before in December 1965.

The Board is of the opinion that the evidence received since 
the April 1991 rating decision is essentially cumulative or 
redundant of evidence previously on file; and is not 
sufficiently significant to the specific matters in this case 
that it must be considered in order to fairly decide the 
merits of the psychiatric disorder claim.  Although an 
abundance of clinical records not previously received have 
been added to the record since April 1991, much of it does 
not pertain to the veteran's psychiatric disorder.  Moreover, 
that which does pertain to a psychiatric disorder does not 
bear directly or substantially upon the specific matter under 
consideration here.  That is, as with the evidence up to 
April 1991, the evidence since then does not show competent 
medical evidence to link her currently diagnosed generalized 
anxiety disorder and depression to service.  

Therefore, the Board finds that the evidence since April 1991 
is either cumulative, redundant, or does not bear directly 
and substantially upon the specific matter under 
consideration; and when considered by itself or in connection 
with evidence previously assembled, is not so significant to 
the issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
evidence submitted since the RO's April 1991 final decision 
is neither new nor material such that it would warrant 
reopening the veteran's claim.  Therefore, the appeal is 
denied.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the appellant has provided lay 
statements and testimony asserting that the claimed 
psychiatric disorder is related to service.  However, as a 
lay person she is not competent to offer an opinion 
concerning the etiology of her  claimed disorder.  Espiritu 
v. Derwinski, 2 Vet. App 492 (1992).  Hence, these statements 
are insufficient to reopen this claim. 

Because the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen her claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

New and material evidence having not been submitted, 
entitlement to service connection for a generalized anxiety 
disorder and depression remains denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

